Citation Nr: 1045724	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability manifested 
by numbness of the left foot, claimed as peripheral neuropathy.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to February 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In August 2010, the appellant testified at a Board hearing at the 
RO.  At the hearing, the appellant withdrew his claims of service 
connection for bilateral hearing loss and tinnitus.  Below, the 
Board has dismissed the appeal with respect to those issues.  

Also at the August 2010 Board hearing, the appellant 
raised a claim of service connection for coronary artery 
disease.  Additionally, in an April 2008 letter, the 
appellant appeared to raise claims of service connection 
for residuals of a broken right foot and residuals of 
burns to both feet and legs.  Because those issues have 
not yet been considered by the RO, the Board does not have 
jurisdiction over them and they are referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for PTSD, 
hypertension, and a left foot disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 26, 2010, prior to the promulgation of a decision in 
the appeal, the appellant advised the Board that he wished to 
withdraw his appeal of the issues of entitlement to service 
connection for bilateral hearing loss ant tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
regarding the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2010).  

In the present case, at his Board hearing on August 26, 2010, the 
appellant indicated that he wished to withdraw his appeal of the 
issues of entitlement to service connection for bilateral hearing 
loss and tinnitus.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (holding that the Board is without the authority to proceed 
on an issue if the claimant indicates that consideration of that 
issue should cease).


ORDER

The appeal is dismissed with respect to the claims of entitlement 
to service connection for bilateral hearing loss and tinnitus.


REMAND

For numerous reasons, the remaining issues on appeal are not yet 
ready for appellate consideration.

First, the Board notes that the record on appeal appears to be 
incomplete.  On several occasions beginning with his original 
application for VA compensation benefits in July 2006, the 
appellant has reported receiving treatment in connection with 
this claim of service connection for PTSD at the Corona Vet 
Center.  

The record reflects that the RO has provided the appellant with a 
VA Forms 21-4142, Authorization and Consent to Release 
Information to VA, for the purposes of assisting him in obtaining 
records from the Corona Vet Center.  Thus far, the appellant has 
not responded to the RO's request that he either provide complete 
authorization forms or provide records from that provider.  The 
Board notes that the record on appeal is otherwise entirely 
negative for a diagnosis of PTSD.  

At his August 2010 Board hearing, the appellant again reported 
that he had attended counseling sessions at the Corona Vet 
Center.  The appellant is advised that it is his responsibility 
to submit or identify records of treatment in support of his 
claims.  See 38 U.S.C.A. § 5107(a) (West 2002); see also 38 
C.F.R. § 3.159(c) (providing that it is the claimant's 
responsibility to provide enough information to identify and 
locate relevant records and authorize "the release of existing 
records in a form acceptable to the person, company, agency, or 
other custodian holding the records").  On remand, therefore, 
the appellant is advised that if he wishes VA's assistance in 
obtaining records from the Vet Center, or any other records 
relevant to his claims, he must cooperate by providing the 
necessary information and authorization.  

Also with respect to the claim of service connection for PTSD, 
the Board notes that effective July 13, 2010, VA amended 38 
C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the 
evidentiary standards for establishing the occurrence of an in-
service stressor for non-combat veterans.  See 75 Fed. Reg. 
39,843-39,852 (effective July 13, 2010).  Essentially, the 
amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need 
for stressor corroboration in circumstances in which the claimed 
in-service stressor is related to "fear of hostile military or 
terrorist activity."  Specifically, the amended version of 38 
C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist  
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38  
C.F.R. § 3.304(f)(3).

In this case, the appellant's service personnel records show that 
he served in Vietnam during the Vietnam era.  In view of this 
evidence, and in light of his reported stressors, the Board finds 
that amended regulation is potentially applicable and should be 
considered by the RO.  See Bernard v Brown, 4 Vet. App. 384 
(1993) (noting that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, it 
must consider whether the claimant has been given adequate notice 
and opportunity to  respond and, if not, whether the claimant 
will be prejudiced thereby).

With respect to the appellant's claims of service connection for 
hypertension and numbness of the left foot, claimed as peripheral 
neuropathy, the appellant contends that such conditions are 
causally related to his service or his service-connected diabetes 
mellitus.  The record on appeal contains clinical records noting 
a diagnosis of hypertension as well as notations of symptoms of 
numbness in the left foot.  The appellant has not yet been 
afforded a VA medical examination in connection with his claims.  
The Board finds that in order to fulfill VA's duty to assist, a 
VA medical examination is necessary in order to obtain an opinion 
as to the nature and etiology of the appellant's hypertension and 
claimed left lower extremity peripheral neuropathy.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
with another opportunity to provide the 
information and authorization necessary to 
obtain records from the Corona Vet Center.  
After obtaining any additional needed 
information from the appellant, the RO 
should contact the Vet Center and request 
copies of relevant clinical records 
identified by the appellant.  

2.  The appellant should be afforded a VA 
medical examination to determine the nature 
and etiology of his current hypertension.  
The claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether it 
is at least as likely as not that the 
appellant's current hypertension is either 
causally related to his active service or 
causally related to or aggravated by his 
service-connected diabetes mellitus.  

3.  The appellant should be afforded a VA 
medical examination to determine the nature 
and etiology of his currently claimed 
disability manifested by numbness in the 
left foot, including peripheral neuropathy.  
The claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether it 
is at least as likely as not that the 
appellant currently has a disability 
manifested by numbness in the left foot, 
including peripheral neuropathy, and 
whether such disability is either causally 
related to his active service or any 
incident therein, or is causally related to 
or aggravated by his service-connected 
diabetes mellitus.   

4.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
including the claim of service connection 
for PTSD.  If any claim remains denied, the 
appellant and his representative should be 
provided with a  supplemental statement of 
the case, including appropriate citations 
to the amended version of section 3.304, 
and an opportunity to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


